DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5, “nozzles emit” should be changed to --at least one nozzle emits--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2005/0202156) in view of Wright (WO 2016/037074).
Regarding claim 1, O’Connor, as further described in US 7,241,344 to Worsham et al. (see par. 12 of O’Connor), teaches an electrostatic sprayer device (3), comprising a housing (4); an electrostatic module inside the housing (par. 12 and see col. 4, ln. 62-67 of Worsham); a reservoir (30) having a cavity adapted to contain a fluid (par. 25); at least one nozzle (21/22) fluidly connected to the reservoir wherein the nozzles emit fluid in a direction along a flow pathway (par. 28; fig. 2); a pump (31) that propels fluid from the reservoir to the at least one nozzle (par. 26); an electrode assembly that electrostatically charges the fluid (par. 12 and see col. 5, ln. 52 to col. 6, ln. 6 of Worsham); a syringe assembly (7/8/10, see par. 26) in communication with a fluid pathway (6) that leads to the nozzle such that the nozzle can expel fluid from the syringe assembly in combination with the fluid from the reservoir (par. 28; fig. 2).
O’Connor does not disclose a direct current battery that powers at least one of the electrostatic module and the pump.
Wright teaches an electrostatic sprayer device with a spray nozzle (Abstract) comprising a direct current battery (lithium ion battery, Par. 37) that powers at least one of the electrostatic module and the pump (the fan 200 is powered by a battery, such as lithium ion battery, par. 37).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic sprayer device of O’Connor to include a direct current battery that powers at least one of the electrostatic module and the pump, as taught by Wright, since this would provide a portable means of powering the pump and electrostatic module.
Regarding claim 3, O’Connor in view of Wright discloses the device described in claim 1, and further wherein the nozzle expels fluid from the syringe assembly in combination with the fluid from the reservoir (par. 32; fig. 1).
Regarding claim 4, O’Connor in view of Wright discloses the device described in claim 1, and further wherein the nozzle expels fluid only from the syringe assembly (MPEP 2114.II. - the manner of operating the device does not differentiate the claimed invention from that of O’Connor in view of Wright, which discloses each and every structural limitation of the claimed invention).
Regarding claim 5, O’Connor in view of Wright discloses the device described in claim 1, and further wherein the nozzle can expel fluid only from the syringe assembly and can also expel fluid from the syringe assembly in combination with the fluid from the reservoir (par. 32; fig. 1).
Regarding claim 7, O’Connor in view of Wright discloses the device described in claim 1, and further wherein the syringe assembly includes a barrel (10) and a plunger (8) that is movably positioned inside the barrel (par. 26).
Regarding claim 8, O’Connor in view of Wright discloses the device described in claim 7, and further wherein the plunger can be actuated manually or electronically using an actuation member of the device (par. 26) such that the plunger moves axially within the barrel to force fluid out of a distal end of the barrel such that the fluid communicates with and is expelled by the nozzle assembly (par. 29).
Regarding claim 10, O’Connor in view of Wright discloses the device described in claim 1, and further wherein the syringe assembly is fixedly attached to the housing (fig. 1).
Regarding claim 11, O’Connor in view of Wright discloses the device described in claim 1, and further wherein the housing is pistol-shaped (fig. 1, 2 - the housing has a barrel portion and a handle portion).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Wright and further in view of Bhogal et al. (US 2019/0321837).
O’Connor in view of Wright discloses the device described in claim 1.  O’Connor in view of Wright does not disclose wherein the syringe assembly contains stem cells.
Bhogal teaches a sprayer device (10) comprising a syringe assembly (16) that contains stem cells (par. 105), which were known to be suitable for use in resurfacing and regeneration of damaged tissue (par. 105).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of O’Connor in view of Wright such that the syringe assembly contains stem cells, as taught by Bhogal, since this would allow the device to be used for resurfacing and regenerating damaged tissue.  
Claims 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Wright and further in view of Pongratz et al. (US 2013/0006170).
Regarding claim 6, O’Connor in view of Wright discloses the device described in claim 1.  O’Connor in view of Wright does not disclose wherein fluid from the syringe assembly flows along a fluid pathway that communicates with the fluid from a fluid reservoir.
Pongratz teaches a sprayer device (10) comprising a housing (44), a reservoir (30) having a cavity adapted to contain a fluid (par. 25), at least one nozzle (36) fluidly connected to the reservoir wherein the nozzles emit fluid in a direction along a flow pathway (par. 32), a pump (72) that propels fluid from the reservoir to the at least one nozzle (par. 25), a battery (74) that powers the pump (par. 25), and a syringe assembly (14) in communication with a fluid pathway that leads to the nozzle such that the nozzle can expel fluid from the syringe assembly in combination with the fluid from the reservoir (par. 18; fig. 1, 2); and further wherein fluid from the syringe assembly flows along a fluid pathway that communicates with the fluid from a fluid reservoir (par. 18; fig. 1, 2), which enables the fluid from the reservoir to mix with the fluid from the syringe assembly (par. 32). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of O’Connor in view of Wright such that fluid from the syringe assembly flows along a fluid pathway that communicates with the fluid from a fluid reservoir, as taught by Pongratz, since this would allow the fluid from the reservoir to mix with the fluid from the syringe assembly.  
Regarding claim 9, O’Connor in view of Wright and Pongratz discloses the device described regarding claim 6, and Pongratz further teaches wherein the syringe assembly removably attaches to the housing (par. 34).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of O’Connor in view of Wright to removably attach the syringe assembly to the housing, as taught by Pongratz, since this would allow the syringe to be easily removed and replaced when empty or when a different fluid is desired to be dispensed.  
Regarding claim 12, O’Connor in view of Wright and Pongratz discloses the device described regarding claims 6 and 9, and Pongratz further teaches wherein the syringe contains antibiotics (par. 3).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of O’Connor in view of Wright such that the syringe contains antibiotics, as taught by Pongratz, since this would allow the medical devices and implants being coated by the device of O’Connor in view of Wright (see par. 2) to be sanitized.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Howell et al. (US 5,743,251) also teaches an electrostatic sprayer device having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752